Case 2:85-cv-04544-DMG-AGR Document 744 Filed 04/05/20 Page 1 of 6 Page ID #:34512



     1   CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
     2   Peter A. Schey (58232)
         Carlos R. Holguín (90754)
     3   256 South Occidental Boulevard
     4   Los Angeles, CA 90057
         Telephone: (213) 388-8693
     5   Email: pschey@centerforhumanrights.org
     6   crholguin@centerforhumanrights.org

     7   Attorneys for Plaintiffs
     8
         Additional counsel listed on following page
     9
    10
    11
                                UNITED STATES DISTRICT COURT
    12                        CENTRAL DISTRICT OF CALIFORNIA
    13                                 WESTERN DIVISION
    14
    15 JENNY LISETTE FLORES, et al.,              Case No. CV 85-4544-DMG-AGRx
    16            Plaintiffs,
    17         v.                                 SECOND SUPPLEMENTAL
                                                  DECLARATION OF PETER SCHEY
    18 WILLIAM BARR, Attorney General of          IN SUPPORT OF EX PARTE
    19 the United States, et al.,                 APPLICATION FOR ORDER TO
                                                  SHOW CAUSE RE: PRELIMINARY
    20                   Defendants.              INJUNCTION
    21
    22                                            Hearing: April 10, 2020 10 AM
    23                                            [HON. DOLLY M. GEE]
    24
    25
    26
    27
                                                              SCHEY SECOND SUPP. DECL. ISO OSC RE:
    28                                                      PRELIMINARY INJUNCTION CASE No. CV 85-
                                                                                  4544-DMG-AGRx
Case 2:85-cv-04544-DMG-AGR Document 744 Filed 04/05/20 Page 2 of 6 Page ID #:34513



     1   Counsel for Plaintiffs, continued
     2    USF SCHOOL OF LAW IMMIGRATION CLINIC
          Bill Ong Hing (Cal. Bar No. 61513)
     3    2130 Fulton Street
     4    San Francisco, CA 94117-1080
          Telephone: (415) 422-4475
     5    Email: bhing@usfca.edu
     6   LA RAZA CENTRO LEGAL, INC.
     7   Stephen Rosenbaum (Cal. Bar No. 98634)
         474 Valencia Street, #295
     8   San Francisco, CA 94103
     9   Telephone: (415) 575-3500
    10   UNIVERSITY OF CALIFORNIA DAVIS
    11   SCHOOL OF LAW
         Immigration Law Clinic
    12   Holly S. Cooper (197626)
    13   One Shields Avenue, TB 30
         Davis, CA 95616
    14   Telephone: (530) 754-4833
    15   Email: hscooper@ucdavis.edu

    16   THE LAW FOUNDATION OF SILICON VALLEY
    17   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
         Katherine H. Manning (Cal. Bar No. 229233)
    18   Annette Kirkham (Cal. Bar No. 217958)
    19   4 North Second Street, Suite 1300
         San Jose, CA 95113
    20   Telephone: (408) 280-2437
    21   Email: kate.manning@lawfoundation.org

    22   Of counsel:
    23   ALDEA - THE PEOPLE’S JUSTICE CENTER
         Bridget Cambria
    24
         532 Walnut Street
    25   Reading, PA 19601
         Phone: (484) 877-8002
    26
         Fax: (484) 926-2032
    27   Email: bridget.cambria@cambriaklinelaw.com
    28
                                                          SCHEY SECOND SUPP. DECL. ISO OSC RE:
                                                        PRELIMINARY INJUNCTION CASE No. CV 85-
                                            -1-                               4544-DMG-AGRx
Case 2:85-cv-04544-DMG-AGR Document 744 Filed 04/05/20 Page 3 of 6 Page ID #:34514



     1
     2      I, Peter Schey, hereby declare:
     3      1. I am an attorney admitted to the bar of the United States District Court for
     4   the Central District of California. I am one of the attorneys who serve as class counsel
     5   for Plaintiffs in the above-captioned action. My business address is 256 S. Occidental

     6   Blvd., Los Angeles, CA 90057. I execute this declaration in support of Plaintiffs’ ex

     7   parte application for an order to show cause re: preliminary injunction protecting
         Flores class members from irreparable injury during the COVID-19 national public
     8
         health emergency. I declare that the following statements are true to the best of my
     9
         knowledge, information, and belief, formed after reasonable inquiry of the
    10
         circumstances. I have personal knowledge of the facts set forth below and, if called
    11
         as a witness, I could and would testify competently as follows.
    12
             2. Pursuant to ¶¶ 28 and 29 of the settlement approved in Flores in 1997, the
    13
         Office of Refugee Resettlement (“ORR”) and the Immigration and Customs
    14
         Enforcement (“ICE”) provide Flores class counsel with statistical reports on all
    15
         juveniles in their custody. Among other things, these reports identify class members,
    16
         indicate the name and type of facility in which they are detained, and provide the date
    17   on which each juvenile came into ORR or ICE custody. The data does not indicate
    18   whether juveniles have a family member or other potential custodian in the United
    19   States available to receive them, nor do they indicate whether ORR or ICE have made
    20   and recorded continuous efforts aimed at the release of class members or what those
    21   efforts were or why a minor was not released.
    22         3.     In my previous declarations dated March 26, 2020 [Doc. # 733-2] and
    23   April 2, 2020 [Doc. # 743] I included data regarding the length of detention of class
    24   members in ICE custody in February 2020 extracted from data provided by
    25   Defendants to class counsel in early March 2020. As indicated in my letter to
    26   Defendants dated February 11, 2020 (Doc. # 738, Exhibit Q), the monthly data
    27   provided by Defendants is often difficult to understand and incomplete. Defendants
    28   have agreed to meet and confer concerning deficiencies in Defendants’ monthly data
                                                                  SCHEY SECOND SUPP. DECL. ISO OSC RE:
                                                                PRELIMINARY INJUNCTION CASE No. CV 85-
                                                  -1-                                 4544-DMG-AGRx
Case 2:85-cv-04544-DMG-AGR Document 744 Filed 04/05/20 Page 4 of 6 Page ID #:34515



     1   class counsel identified in my February 11, 2020 correspondence, though that meet
     2   and confer has not yet taken place.
     3         4.    The ICE March 2020 data provided for the month of February 2020
     4   indicates 1,607 class members in ICE family detention facilities. However class
     5   counsel’s data experts working at Stanford University and assisting with analysis of

     6   every month’s ICE data believe the number in ICE custody in February may actually

     7   be two thousand and three (2003). They report that 396 minors reported by ICE in
         earlier months were not reported as detained or released in February. It also appears
     8
         that class members booked into an ICE facility on or after the 20th of a month may
     9
         not be included in that month’s data. With regards the 1,607 class members ICE’s
    10
         February 2020 data includes, a further (hopefully final) review of data released to
    11
         class counsel indicates ICE detention of class members as follows.
    12
               One (1) was apprehended in 2014.
    13
               Two (2) were apprehended in 2018 and have been detained about fourteen
    14
               months.
    15
               Four (4) have been detained for about one year.
    16
               Three (3) have been detained for about eleven (11) months.
    17         Ten (10) have been detained for about ten (10) months.
    18         Six (6) have been detained for about for about nine (9) months.
    19         Five (5) have been detained for about for about eight (8) months.
    20         Forty-nine (49) have been detained for about for about seven (7) months.
    21         Fifty-seven (57) have been detained for about for about six (6) months.
    22         One hundred and three (103) have been detained for about for about five (5)
    23         months.
    24         Eighty-four (84) have been detained for about for about four (4) months.
    25         One hundred and fifty-seven (157) have been detained for about three (3)
    26         months.
    27
    28                                                           SCHEY SECOND SUPP. DECL. ISO EX PARTE
                                                                  APPLICATION FOR OSC RE: PRELIMINARY
                                                 -2-             INJUNCTION CASE No. CV 85-4544-DMG-
                                                                                                 AGRx
Case 2:85-cv-04544-DMG-AGR Document 744 Filed 04/05/20 Page 5 of 6 Page ID #:34516



     1         Four hundred and fifty-three (453) have been detained for about two (2)
     2         months.
     3      5. Thus about 934 class members (58%) have been detained by ICE for two
     4   months or longer.
     5      6. Finally, as stated in my previous declarations [## 733-2 and 743], it should be

     6   noted that Defendants’ counsel Nicole Murley informed me during our meet and

     7   confer held before Plaintiffs filed their application for a temporary restraining order
         that families held in ICE detention facilities are not being informed about or afforded
     8
         Flores rights under paragraphs 14, 18, 21-22 of the Settlement regarding release of
     9
         minors or inquiries regarding transfer to a licensed facility. This information is
    10
         consistent with reports from counsel who represent detained families in ICE
    11
         facilities, including Bridget Cambria who has for many years represented families at
    12
         the Berks detention center, Shalyn Fluharty who directs the Dilley Pro Bono Project
    13
         and for many years has represented detained families at the Dilley detention facility,
    14
         and Andrea Meza, who is director of Family Detention Servicers Program
    15
         representing families at the Karnes detention facility. All three of these attorneys
    16
         have provided declarations Plaintiffs have already filed regarding ICE’s complete
    17   failure to implement the release and transfer rights of class members at the three ICE
    18   family detention centers.
    19         I declare under penalty of perjury under the laws of the United States that the
    20      foregoing is true and correct.
    21
    22         Executed on this 5th day of April, 2020, at Ojai, California.
    23
    24
    25
    26                                                  Peter A. Schey
    27
    28                                                           SCHEY SECOND SUPP. DECL. ISO EX PARTE
                                                                  APPLICATION FOR OSC RE: PRELIMINARY
                                                  -3-            INJUNCTION CASE No. CV 85-4544-DMG-
                                                                                                 AGRx
Case 2:85-cv-04544-DMG-AGR Document 744 Filed 04/05/20 Page 6 of 6 Page ID #:34517



     1                                CERTIFICATE OF SERVICE
     2
     3
                  I, Peter Schey, declare and say as follows:
     4
                  I am over the age of eighteen years of age and am not a party to this action. I
     5
         am employed in the County of Los Angeles, State of California. My business
     6
         address is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and
     7
         state.
     8
                  On April 2, 2020, I electronically filed the following document(s):
     9
    10
         SECOND SUPPLEMENTAL DECLARATION OF PETER SCHEY IN SUPPORT OF EX
    11
         PARTE APPLICATION FOR ORDER TO SHOW CAUSE RE: PRELIMINARY
    12
         INJUNCTION
    13
         with the United States District Court, Central District of California by using the
    14
         CM/ECF system. Participants in the case who are registered CM/ECF users will be
    15
         served by the CM/ECF system.
    16
    17                                                                 /s/Peter Schey
                                                                       Attorney for Plaintiffs
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28                                                             SCHEY SECOND SUPP. DECL. ISO EX PARTE
                                                                    APPLICATION FOR OSC RE: PRELIMINARY
                                                    -4-            INJUNCTION CASE No. CV 85-4544-DMG-
                                                                                                   AGRx
